Citation Nr: 1521072	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-28 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carl S. Pittman


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 with subsequent service with the U.S. Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified at a hearing held before the undersigned Veteran's Law Judge.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran asserts that he is unable to secure or maintain a substantially gainful occupation due to his service-connected knee disabilities.  

At the August 2014 Board hearing, the Veteran stated that his knee conditions prevent him from working in his current field.  He explained that he has a high school education and additional training that is only applicable to his current profession.  A VA examination report of October 2010 opines that the Veteran cannot continue to work in manual labor due to his knee conditions.  December 2008 and December 2009 disability determinations of the Social Security Administration state that the Veteran is unable to work due to his service-connected knee conditions and non-service connected diabetes.  An August 2006 physical evaluation board proceeding of the U.S. Army Reserves found the Veteran to be unfit for duty as a result of his knee conditions.  

Service connection is in effect for osteoarthritis, left knee, rated as 10 percent disabling; osteoarthritis, right knee, rated as 10 percent disabling; left knee instability associated with osteoarthritis, left knee, rated as 10 percent disabling; right knee instability associated with osteoarthritis, right knee, rated as 10 percent disabling; and tinea cruris, rated as noncompensable.  The combined disability evaluation is 40 percent; therefore, he does not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director of Compensation for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be remanded for such referral. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to a TDIU on an extraschedular basis, in accordance with 38 C.F.R. § 4.16(b). 

2.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim for a TDIU.  If the claim remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




